In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                               No. 02-19-00240-CV

HERBERT C. AUSBIE, Appellant             §    On Appeal from the 96th District Court

                                         §    of Tarrant County (096-305690-19)
V.
                                         §    January 30, 2020

SALVATION ARMY, INC., Appellee           §    Opinion by Justice Kerr


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By __/s/ Elizabeth Kerr_________________
                                       Justice Elizabeth Kerr